Title: To George Washington from Edmund Randolph, 20 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia October 20. 1794. 1‘o’clock
        
        My anxiety has been awakened by the absence of all the expresses, which have probably reached Williamsport, since Sunday the 12th instant. But the general opinion is easy, from a conviction, that you will not encounter hostility, but will rather be occupied with milder arrangements for the restoration of order.
        Mr Rittenhouse has certified to me the distress of the mint for

money; and Mr Wolcott has sent me a message thro’ Doctor Way, the treasurer, that he would contrive its payment, if the statement was such an one, as would probably be satisfactory to you. I have certified to that effect; and presume, that the treasurer will receive the amount.
        I have answered all Mr Jay’s letters, up to the 23d of August inclusive; and have assigned my reasons, why, upon further reflection, I had determined not to publish his letter No. 10, of the 2d of August, without your direction, which I would take on your return. His memorial and Lord Grenville’s reply will appear in Brown’s paper of this evening. I have the honor to be, sir, with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      